Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Preliminary amendment received 7/2/2020, IDS received 2/11/2020 and 3/5/2021 have been entered. 

Election/Restrictions
Applicant’s election of species of a cell/tissue sample for type A and glycerol for type B in the reply filed on 9/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 69, 72 and 81-83 are withdrawn from further consideration because they drawn to non-elected species.
Claims 65-68, 70-71 and 73-80 are presented for examination on the merits. 
Priority
This application is a 371 of PCT/US2017/040012 (filed 6/29/2017) which claims benefit of 62/356,008 (filed 6/29/2016) and which claims benefit of 62/471,265 (filed 3/14/2017).

Claim Interpretation
Claim 80 recites the intended use of the hydrogel particle without providing structure limitation to the claimed method step, therefore, is rejected together with its independent claim 65 as long as the same hydrogel particle is taught by cited art (see 102 rejection below).
Specification
The use of the trademarks “SNOMAX” on page 2, line 9, and in numerous occurrences in the specification, have been noted in this application.  It should be capitalized wherever it appears and be accompanied by the generic terminology.
Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as trademarks.

The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP 608.01.

Claim Rejections - 35 USC § 112 paragraph(b)
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 65-68, 70-71 and 73-80 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The term “a high subzero temperature” in claim 65 is relative term which renders the claim indefinite.  The term “a high subzero temperature” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It appears that “a high subzero temperature” is functional limitations of the claim, yet the Specification has not specifically defined or described what Applicants mean by “a high subzero temperature” in order to provide one of ordinary skill in the art the requisite information necessary in order to determine how to avoid infringement of the claim. For example, there is range limits (in claims and specification) for “a high subzero temperature”. One of ordinary skill in the art would need to understand what Applicants mean by “a high subzero temperature”, but Applicants have not clearly described the term and have also failed to “a high subzero temperature” and what characteristics the claimed invention would necessarily need to possess in order to fulfill this limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 65-68, 70-71, 74-76 and 80 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kojima (Theriogenology, 1988, IDS).
Kojima teaches a method of preserving a biological sample (title and abstract). 
For Claims 65, 67-68, 74, 76 and 80: the reference teaches a method comprising: perfusing/contacting a biological sample: embryos which is tissue with cells (page 1199, abstract, line 5++, for claims 67-68) with a composition comprising a hydrogel particle (alginate droplet, page 1200, 1st full paragraph, line 8++, for claim 76) and an ice nucleating agent: silver iodide (page 1200, 1st full paragraph, line 1++, for claim 74) wherein the ice nucleating agent is enclosed in the hydrogel particle (since the silver iodide powder is added to a alginate solution thus is enclosed, page 1200, 1st full paragraph++); freezing the biological sample with the composition (page 1200, 2nd full paragraph, line 12++); and cryopreserving the biological sample at high subzero temperature (page 1200, 2nd full paragraph, line 1++). 
For Claim 66: the reference teaches a method further comprising thawing the biological sample (page 1201, 1st full paragraph++).
For Claims 70-71: the reference teaches the composition further comprising a cryoprotectant: glycerol (page 1200, 2nd full paragraph, line 1++).
For Claim 75: the reference teaches the concentration of the ice nucleating agent/silver iodide is greater than 0.5 mg/ml (silver iodide is added at level of 2% in 2% sodium alginate solution, page 1200, 2nd full paragraph, line 1++).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

Claims 65-68, 70-71 and 73-80 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kojima in view of Zamecnik (Cryo Letters, 1991, 12(3):149-154, IDS), Wolber (PNAS, 1986, 83:7256-7260), and Pandey (2016, IDS).
Kojima teaches what is above as described.
Kojima does not explicitly teach the ice nucleating agent comprises proteins extracted from Pseudomonas syringae as recited in claim 73, the diameter of hydrogel is less than 4 mm, has a volume less than 15 µl as recited in claims 77-78. 
Wolber teaches identification and purification of an ice-nucleation protein from Pseudomonas syringae (page 7256, abstract, line 2++ and page 7256, right column, 4th full paragraph++).
Zamecnik teaches Pseudomonas syringae as ice-nucleation agent enclosed in alginate hydrogel (bacterial gel globules, page 152, line 1++ and page 150, 3rd full paragraph++) with approximately 2 mm in diameter (page 150, 3rd full paragraph, line 9++) that can be used for cryopreserve plant material (page 149, Summary, line 4++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use protein extracted from Pseudomonas syringae as ice-nucleation agent enclosed in hydrogel to preserve biological sample.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches use of ice nucleating agent in hydrogel to preserve biological sample and Wolber teaches identification and purification of an ice-nucleation protein from Pseudomonas syringae (page 7256, abstract, line 2++ and page 7256, right column, 4th full paragraph++). In addition, it would have been obvious to one skilled in the art to optimize the size/volume of the hydrogel as taught by Zamecnik to achieve the predictable result of cryopreserve biological sample.
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of preserve biological Pseudomonas syringae protein extract as ice-nucleation agent enclosed in hydrogel, etc. are routine and known in the art.  

Kojima does not explicitly teach the hydrogel particle comprises heavy water as recited in claim 79. 
Pandey teaches use of heavy water in Pseudomonas syringae solution (page 2 of 8, left column, line 4++) to enhance ice nucleation (page 1 of 8, abstract, line 9++).
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time the invention was made to use heavy water in hydrogel to preserve biological sample.  
A person of ordinary skill in the art would have been motivated at the time of the invention was made to make the modification because all the cited references teaches use of ice nucleating agent in hydrogel to preserve biological sample and Pandey teaches use of heavy water in Pseudomonas syringae solution (page 2 of 8, left column, line 4++) to enhance ice nucleation (page 1 of 8, abstract, line 9++).
An ordinary skilled artisan would have reasonable expectation of success of achieving such modifications because all of the cited references teach method of preserve biological sample, use of heavy water in in hydrogel, etc. are routine and known in the art.  

Conclusion
No claim is allowed. 
Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653